Case 4:20-cv-05640-YGR Document 376-12 Filed 03/19/21 Page 1 of 5




                        Ex. 12
                   James Mickens CV
             Case 4:20-cv-05640-YGR Document 376-12 Filed 03/19/21 Page 2 of 5
                      J A M E S W. M I C K E N S
                         email               mickens@g.harvard.edu
                         website             http://mickens.seas.harvard.edu
                         phone               (617) 384 8132

                      professional experience

                         2019–Present        Gordon McKay Professor
                         2015–2019           Associate Professor
         Harvard         Currently teaching CS 161 (Operating Systems) and CS 263 (Systems Security).
        University       Performing a variety of research on secure, high-performance distributed
                         systems. Currently advising four PhD students.

                         Fall 2014           MLK Visiting Professor
    Massachusetts        Co-taught 6.858 (Computer Systems Security). Performed research on secure
      Institute of       cloud storage and load optimizers for web pages.
      Technology
                         2008–2015           Researcher, Distributed Systems Group
Microsoft Research       Engaged in a variety of basic and applied research projects, collaborating with
       (Redmond)         product groups to apply my work to real-life scenarios. Served on program
                         committees, organized workshops, and performed other types of academic
                         service. Supervised six interns during their pursuit of summer research projects.



                      education

                         2001–2008           The University of Michigan, Ann Arbor
              PhD        Area: Computer Science and Engineering
 Master of Science       Dissertation: Exploiting Availability Prediction in Distributed Systems
                         Advisor: Prof. Brian Noble

                         1997–2001           The Georgia Institute of Technology
Bachelor of Science      Area: Computer Science · GPA: 3.97/4.0 · Highest Honors
                         Certiﬁcate in Industrial and Organizational Psychology



                      publications

USENIX Security          X. Han, X. Yu, T. Pasquier, D. Li, J. Rhee, J. Mickens, M. Seltzer, and H. Chen.
          2021           SIGL: Securing Software Installations Through Deep Graph Learning. Vancouver,
                         B.C., Canada, August 2021.

       NSDI 2021         R. Ko, B. Loring, R. Netravali, and J. Mickens. Oblique: Accelerating Page Loads
                         Using Symbolic Execution. Boston, MA, April 2021.

   HotCloud 2020         V. Gandhi and J. Mickens. Rethinking Isolation Mechanisms for Datacenter
                         Multitenancy. Boston, MA, July 2020.

    P-RECS 2020          X. Han, J. Mickens, A. Gehani, M. Seltzer, and T. Pasquier. Xanthus: Push-button
                         Orchestration of Host Provenance Data Collection. Stockholm, Sweden, June
                         2020.

      NDSS 2020          X. Han, T. Pasquier, A. Bates, J. Mickens, and M. Seltzer. Unicorn: Runtime
                         Provenance-Based Detector for Advanced Persistent Threats. San Diego, CA,
                         February 2020.
           Case 4:20-cv-05640-YGR Document 376-12 Filed 03/19/21 Page 3 of 5
     SOCC 2019       R. Netravali and J. Mickens. Reverb: Speculative Debugging for Web
                     Applications. Santa Cruz, CA, November 2019.

   MobiSys 2019      R. Netravali, A. Sivaraman, J. Mickens, and H. Balakrishnan. WatchTower: Fast,
                     Secure Mobile Page Loads Using Remote Dependency Resolution. Seoul, South
                     Korea, June 2019.

     NSDI 2019       F. Wang, R. Ko, and J. Mickens. Riverbed: Enforcing User-deﬁned Privacy
                     Constraints in Distributed Web Services. Boston, MA, February 2019.

  ManLang 2018       J. Larisch, J. Mickens, and E. Kohler. Alto: Lightweight VMs using
                     Virtualization-aware Managed Runtimes. Linz, Austria, September 2018.

    ANRW 2018        R. Ko and J. Mickens. DeadBolt: Securing IoT Deployments. Quebec, Canada,
                     July 2018.

     NSDI 2018       R. Netravali, V. Nathan, J. Mickens, and H. Balakrishnan. Vesper: Measuring
                     Time-to-Interactivity for Web Pages. Renton, WA, April 2018.

     NSDI 2018       R. Netravali and J. Mickens. Prophecy: Accelerating Mobile Page Loads Using
                     Final-state Write Logs. Renton, WA, April 2018.

 HotMobile 2018      R. Netravali and J. Mickens. Remote-Control Caching: Proxy-based URL
                     Rewriting to Decrease Mobile Browsing Bandwidth. Tempe, Arizona, February
                     2018.

     NDSS 2018       F. Wang and J. Mickens. Veil: Private Browsing Semantics Without Browser-side
                     Assistance. San Diego, CA, February 2018.

   SysTEX 2017       F. Wang, Y. Joung, and J. Mickens. Cobweb: Practical Remote Attestation Using
                     Contextual Graphs. Shanghai, China, October 2017.

     NSDI 2016       R. Netravali, A. Goyal, J. Mickens, and H. Balakrishnan. Polaris: Faster Page
                     Loads Using Fine-grained Dependency Tracking. Santa Clara, CA, March 2016.

     NSDI 2016       F. Wang, J. Mickens, N. Zeldovich, and V. Vaikuntanathan. Sieve:
                     Cryptographically-enforced Access Control for User Data in Untrusted Clouds.
                     Santa Clara, CA, March 2016.

     SOCC 2015       D. Li, J. Mickens, S. Nath, and L. Ravindranath. Domino: Understanding
                     Wide-Area, Asynchronous Event Chains in Web Applications. Kohala Coast, HI,
                     August 2015.

  USENIX ATC         R. Netravali, A. Sivaraman, S. Das, A. Goyal, K. Winstein, J. Mickens, and H.
         2015        Balakrishnan. Mahimahi: Accurate Record-and-Replay for HTTP. Santa Clara,
                     CA, July 2015.

USENIX HotOS         T. Chajed, J. Gjengset, J. van den Hooff, M. F. Kaashoek, J. Mickens, R. Morris,
          XV         and N. Zeldovich. Amber: Decoupling User Data from Web Applications.
                     Kartause Ittingen, Switzerland, May 2015.

IEEE Symposium       J. Mickens. Pivot: Fast, Synchronous Mashup Isolation Using Generator Chains.
  on Security and    San Jose, CA, May 2014.
    Privacy 2014
     NSDI 2014       J. Mickens, E. B. Nightingale, J. Elson, K. Nareddy, D. Gehring, B. Fan, A. Kadav,
                     V. Chidambaram, and O. Khan. Blizzard: Fast, Cloud-scale Block Storage for
                     Cloud-oblivious Applications. Seattle, WA, April 2014.
           Case 4:20-cv-05640-YGR Document 376-12 Filed 03/19/21 Page 4 of 5
      FAST 2013        J. R. Lorch, B. Parno, J. Mickens, M. Raykova, and J. Schiffman. Shroud:
                       Enabling Private Access to Large-Scale Data in the Data Center. San Jose, CA,
                       February 2013.

      USENIX           J. Mickens and M. Finifter. Jigsaw: Efﬁcient, Low-effort Mashup Isolation.
  WebApps 2012         Boston, MA, June 2012.

  USENIX ATC           J. Mickens. Rivet: Browser-agnostic Remote Debugging for Web Applications.
         2012          Boston, MA, June 2012.

     SOSP 2011         J. Mickens and M. Dhawan. Atlantis: Robust, Extensible Execution
                       Environments for Web Applications. Cascais, Portugal, October 2011. Winner of
                       the Audience Choice Award for Best Presentation.

IEEE Symposium         B. Parno, J. R. Lorch, J. R. Douceur, J. Mickens, and J. M. McCune. Memoir:
  on Security and      Practical State Continuity for Protected Modules. Oakland, CA, May 2011.
    Privacy 2011
      USENIX           J. Mickens. Silo: Exploiting JavaScript and DOM Storage for Faster Page Loads.
  WebApps 2010         Boston, MA, June 2010.

     NSDI 2010         J. Mickens, J. Elson, J. Howell, and J. R. Lorch. Crom: Faster Web Browsing
                       Using Speculative Execution. San Jose, CA, April 2010.

     NSDI 2010         J. Mickens, J. Elson, and J. Howell. Mugshot: Deterministic Capture and Replay
                       for JavaScript Applications. San Jose, CA, April 2010.

  CoNEXT 2009          J. R. Douceur, J. Mickens, T. Moscibroda, and D. Panigrahi. ThunderDome:
                       Discovering Upload Constraints Using Decentralized Bandwidth Tournaments.
                       Rome, Italy, December 2009.

  USENIX ATC           J. Mickens, J. R. Douceur, B. Bolosky, and B. Noble. StrobeLight: Lightweight
         2009          Availability Mapping and Anomaly Detection. San Diego, CA, June 2009.

      DSN 2007         J. Mickens and B. Noble. Concilium: Collaborative Diagnosis of Broken Overlay
                       Routes. Edinburgh, UK, June 2007.

    WiMob 2007         J. Mickens and B. Noble. Analytical Models for Epidemics in Mobile Networks.
                       White Plains, NY, October 2007.

     NSDI 2006         J. Mickens and B. Noble. Exploiting Availability Prediction in Distributed
                       Systems. San Jose, CA, May 2006.

      WiSE 2005        J. Mickens and B. Noble. Modeling Epidemic Spreading in Mobile
                       Environments. Cologne, Germany, September 2005.



                    current professional service

     Harvard organizations: Berkman-Klein Center Board of Directors (board member);
                  Embedded EthiCS (Computer Science co-director); Computer Science
                  Diversity Committee (co-chair); FAS Standing Committee on
                  Continuing Education (committee member)
     External organizations: National Academies’ Computer Science and
                  Telecommunications Board Investigative Committee for Responsible
                  Computing Research (committee member); USENIX Committee for
                  Black, African-American, and African Diaspora Inclusion (committee
                  member)
         Case 4:20-cv-05640-YGR Document 376-12 Filed 03/19/21 Page 5 of 5
                   recent conference service
     SOSP 2021          Program committee      HotNets 2016       Program committee
     NSDI 2021               Co-chair            FAST 2016        Program committee
     OSDI 2020          Program committee       SOCC 2015         Program committee
  SIGCOMM 2018          Program committee      HotCloud 2015      Program committee
     SOSP 2017          Program committee       SOCC 2014         Program committee
     SOCC 2017          Program committee      CoNEXT 2014        Program committee
Oakland Security 2017   Program committee        SOSP 2013        Program committee
    WWW 2017            Program committee        NSDI 2013        Program committee
     OSDI 2016          Program committee   USENIX WebApps 2012   Program committee
